Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered January 21,1980, upon his adjudication as a youthful offender, after his plea of guilty to sexual abuse in the first degree, the sentence being a definite term of imprisonment of 30 days, with five years’ probation. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to five years’ probation. As so modified, judgment affirmed, and case remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5) and determination of further appropriate conditions of probation, if necessary. The sentence was excessive to the extent indicated. We have considered defendant’s remaining contentions and find them to be without merit. Hopkins, J.P., Mangano, Gulotta and Margett, JJ., concur.